The majority opinion in this case puts too narrow *Page 986 
and technical a construction upon the law to have my approval. It overlooks the broad and important purpose of the law, to allow any and every qualified elector the privilege of being a candidate for public office; and it overlooks the more important idea that the electors at large should not be deprived of their privilege of choosing their public officials except in those cases where the law, in terms, forbids it. That is why the Act 97 of 1922, which governs this case, makes the action of the committee final and incontestable so far as the committee allows aspirants to qualify as candidates for nomination, and permits the courts to interfere only in those cases where the committee denies an aspirant the right to qualify as a candidate for his political party's nomination. This court expressed the idea in Langridge v. Dauenhauer, 120 La. 450, 45 So. 387, in 1908, viz.:
  "The spirit of the law providing for primary elections is to encourage the multiplication of worthy candidates for nomination to public office, in order that the body of voters constituting a political party, or constituting the electorate at large, may have the benefit of a choice, and not be compelled to accept candidates chosen by the minority, or thrust upon them in some other way."
The facts of this case are very simple. Dr. J. Leon Smith filed with the Democratic executive committee, within the time prescribed by law, his notification that he would be a candidate for the office of coroner, and at the same time made the necessary cash deposit. The doctor possessed all of the qualifications for being a candidate for the office, except that he had not yet registered, which, however, he had ample time to do. After the time for the filing of notifications of candidacy had expired, but within the time allowed for contesting the qualifications of those who had filed such notifications, Dr. Smith's opponent for the nomination protested against Dr. Smith's *Page 987 
candidacy on the ground that he had not registered or declared his party affiliation. It was not contended that Dr. Smith was a member of any other political party, or was not in fact a Democrat, or that he could not at any moment register and declare his party affiliation, or that he lacked any other qualification required of him as a candidate for the nomination. Before the committee met for the purpose of determining whether Dr. Smith had registered and declared his party affiliation, he registered, and, in registering, declared his affiliation with the Democratic party. He was therefore a qualified candidate in every respect when the committee met for the purpose of determining whether he was qualified. There is no dispute about that. The committee ruled him off of the ticket, not because he was not registered, or because he was lacking in any other qualification for the nomination, but as a penalty for his having failed to register before filing the notification of his candidacy, or before the time for filing such notification had expired. If the statute compelled or even allowed the committee to make such a harsh and unjust ruling, we would have to affirm it, notwithstanding the injustice to the electorate at large. But the statute does not allow it. Section 11 of the act declares that the committee, in deciding a protest against a candidate's qualifications, shall determine "whether or not the person applying to be a candidate is qualified" — not whether he was qualified at some previous time; and the same section declares that "in event that the committee shall determine that such person is so qualified," etc. — not that he was so qualified at some previous time; and the same section further declares that "in event the committee shall determine that such person is not so qualified," etc. — not that he was not so qualified at some previous time. *Page 988 
There is no provision in the statute sanctioning the committee's ruling in this case.
Dr. Smith could not have become a candidate for the nomination by filing his notification and making his deposit with the committee, nor by the expiration of the time for the filing of such notifications, for the committee was forbidden to certify his name to the secretary of state, to be printed on the official ballot, until the 5 days for the filing of protests had expired, and until the protest actually filed was acted upon by the committee. The time when Dr. Smith had to be qualified to become a candidate was when the committee had to decide whether he was then qualified to be a candidate for the nomination.
I do not doubt that the committee may adopt a rule requiring all candidates to produce their registration certificates and poll tax receipts within the time allowed for filing notifications, in order that the committee may be assured that each and every candidate will be duly qualified when the question of his qualifications will have to be determined. But the committee did not adopt any such rule. I agree to the proposition also that the committee would be justified, without having adopted any such rule, in refusing to allow any one to file a notification of his candidacy without having already registered and paid his poll taxes. But when the committee does in fact accept the notification of candidacy and the deposit, and when the candidate has in fact registered and paid his poll taxes when the committee is called upon to decide whether he has registered and paid his poll taxes, the committee cannot then say truthfully that he is not qualified in that respect, and the committee has no authority to penalize the candidate, by ruling him off of the ticket, for not having been qualified at some previous time. *Page 989